Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, 8-11, 18, 20-22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20140202795, hereinafter referred to as “Simmons”) in view of Conxtech portable tower 2012 youtube video dated Feb 03, 2012, hereinafter referred to as “Conxtech 2012 video”), and further in view of “The portable tower” 2014 youtube video produced by Victoria Raiser dated July 09, 2014, hereinafter referred to as “Conxtech 2014 video”).

Regarding claim 1, Simmons discloses a modular pipe rack system (Fig. 1, pipe-support system 20), comprising: a set of self-supporting tower modules (see annotated figure A below) aligned along a fluid transport path (see annotated figure A below), each 5tower module (see annotated figure A below)  including: (a) four vertical columns (see annotated figure A below), and (b) four I-beams (see annotated figure A below) connected to the vertical columns (see annotated figure A below)  by biaxial moment connection collars (see annotated figure A below) forming a first pipe support tier (see annotated figure A below).  




Annotated Figure A of Fig. 1 of Simmons

    PNG
    media_image1.png
    805
    1157
    media_image1.png
    Greyscale

However Simmon fails to disclose exactly four vertical columns, and (b) four I-beams connected to the vertical columns by biaxial moment connection collars forming a first support tier, wherein each of the biaxial moment connection collars connects exactly two I-beams to one of the four vertical columns.
However Conxtech 2012 video and Conxtech 2014 video, as combined together, teach exactly four vertical columns (see screen captures A and C below showing a conxtech portable tower of exactly 4 vertical columns), and (b) four I-beams connected to the vertical columns (see screen captures D, E and G  below) by biaxial moment connection collars (see screen captures B, D, E and F below) forming a first support tier (see screen captures A, C, D, each set of 4 vertical columns and 4 I-beams and 4 biaxial moment connection collars form one  support tier), wherein each of the biaxial moment connection collars connects exactly two I-beams to one of the four vertical columns (see screen captures A, C, D, E and G, each biaxial moment connection collar disposed at each one of 4 end corners connects exactly two I-beams to one vertical column). 

Screen captures from Conxtech 2012 youtube video

Screen capture A (at 4:05 min)

    PNG
    media_image2.png
    874
    1150
    media_image2.png
    Greyscale



Screen capture B (at 1:52 min)

    PNG
    media_image3.png
    867
    1183
    media_image3.png
    Greyscale

Screen capture C (at 2:06 min)

    PNG
    media_image4.png
    864
    1078
    media_image4.png
    Greyscale

Screen capture D (at 2:08 min)

    PNG
    media_image5.png
    869
    1195
    media_image5.png
    Greyscale

Screen captures from Conxtech 2014 youtube video
Screen capture E (at 0:35 min)

    PNG
    media_image6.png
    874
    1239
    media_image6.png
    Greyscale


Screen Capture F (at 0:36 min)

    PNG
    media_image7.png
    881
    1195
    media_image7.png
    Greyscale

Screen capture G (at 1:52 min)

    PNG
    media_image8.png
    878
    1212
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons by Conxtech 2012 video and Conxtech 2014 video based on the following rationale: Because the vertical columns 24 are arranged continuously covering an extended linear distance (see Fig. 1) according to Simmons, thus vertical/ height adjustment may be critical when the foundations/ground supports 36 are being placed on sections of the ground that may be uneven, elevated or subsided. Therefore, it can be deduced that stand-alone modular tower taught by Conxtech 2012 and 2014 videos through duplication, can form extra adjacent stand-alone towers, further adapted for supporting long pipe sections as pipe rack support of Simmons so as to maintain improved leveling of the pipe support axis even when particular spots/ locations has uneven ground, since by creating a gap or distance between adjacent towers would skip over placing foundations/footings in regions of uneven ground or deviations in height.  In addition, as evidenced by the presence of large number of people standing on the modular rectangular tower at the same time shown in the ConXtech 2012 video, removing the connecting I-beams between adjacent tower sections as taught by Simmons would not be an issue for maintaining overall pipe rack structural stability in view of the teachings from ConXtech 2012 video for the modular stand-alone tower. 

Regarding claim 5, Simmons discloses wherein each vertical column (Fig. 1, column 24) has a rectangular cross-section (column 24 appears to be rectangular), two adjacent internal sides and two adjacent external sides (Fig. 1, 24 has 4 adjacent rectangular sides, 2 sides of which facing toward adjacent 24, while 2 external sides of which facing away to outside of pipe support system 20), each biaxial moment connection collar connecting the respective two of the four I-beams only to the 25adjacent internal sides of the respective column (Fig. 1, [0031]:  full moment nodal connection 38, each 38 connect one pair of I-beams (see annotated figure A above) to adjacent internal sides of particular vertical column (see annotated figure A above)). 

Regarding claim 6, Simmons discloses wherein each tower has at least two tiers of biaxial moment connected beam assemblies (Fig 1, levels 28, 32 have full-moment nodal connections 38, respectively; paragraph [0029]).

Regarding claim 8, Simmons discloses wherein each of the vertical columns has two inner faces and two outer faces (Fig. 1, [0031]:  full moment nodal connection 38, see annotated figure A above, has 2 inner faces toward interior of tower module, while 2 outer faces toward exterior of tower module), and at least one gravity catch structure is mounted on each of the inner and outer faces of each vertical column (paragraph [0031]: bottom full moment nodal connections 38; referring to US 7021020 in col. 5, lines 55-65 as referenced in [0031], which describes of collars 50 including cleats 58d that are gravity effective).

Regarding claim 9, Simmons discloses further comprising: a main pipe section (Fig. 1, level 32 supports pipe sections) supported on the first pipe support tier (see annotated figure A above) of each self-supporting tower module (see annotated figure A above).  

Regarding claim 10, Simmons discloses an apparatus for supporting one or more pipes (Fig. 1, pipe-support system 20 supporting pipes in levels), comprising: a first tower, and a second tower (see annotated figure B below), each tower including four vertical columns (see annotated figure B below), a first set of horizontal beams (see annotated figure B below), each beam spanning and connecting two of the vertical columns via biaxial 20moment connecting collars (see annotated figure B below), the towers being aligned to support a first pipe on beams from both towers along a primary pipe support axis (see annotated figure B below).  
Annotated Figure B of Fig. 1 of Simmons

    PNG
    media_image9.png
    836
    1173
    media_image9.png
    Greyscale

However, Simmons fails to disclose wherein none of the columns in the first tower is connected to a column of the second tower by a biaxial moment connecting collar,  
However, Conxtech 2012 video and Conxtech 2014 video, as combined, at least implicitly or inherently teach wherein none of the columns in the first tower is connected to a column of the second tower by a biaxial moment connecting collar (each of the completed portable tower having just four main vertical corner columns shown in videos is fully-erected and sufficiently supported as being stand-alone modular tower without requiring additional connections by any biaxial moment connecting collar to outside structures; because a second tower is merely duplication of the first tower, as explicitly taught by Conxtech 2012 and 2014 videos, and configuration of the second tower would be merely rearrangement with respect to the first tower, thus referring to MPEP 2144.04, which recites in part that duplication of parts, and rearrangement of parts, are all considered common practices when legal precedent serve as a source of supporting rationale for demonstrating obviousness. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. As a result, upon duplication and rearrangement to arrive at a second tower disposed adjacent to the first tower of Conxtech 2012 and 2014 videos, structural elements and limitations of second tower are deemed obvious in view of those of first tower.   Furthermore, as shown in Fig. 1 of Simmons, the supported pipe sections can be very long, therefore, one tower would not be sufficient to support the entire length of the pipe.

Regarding claim 11, Simmons discloses wherein each tower has a second set of horizontal beams (see annotated figure B above, two sets of horizontal beams, second set of horizontal beams is at level 28, while first set of horizontal beams is at level 32), each beam of the second set of horizontal beams spanning and connecting two of the vertical columns via biaxial moment connecting collars (see annotated figure B above,  full-moment nodal connection 38, see [0031]), the first set of horizontal beams forming a first pipe support tier, and the second set of horizontal beams forming a second pipe support tier above the first pipe support tier (see annotated figure B above and first pipe support tier is at level 32, while second pipe support tier is formed at level 30 above level 32).

Regarding claim 18, Simmons discloses further comprising: a first pipe section (Fig. 1, level 32 supports pipe sections) configured to carry fluid along a primary fluid transmission axis spanning the first and second towers (see annotated figures A and B above), wherein the first pipe section is supported by beams 25from each of the first and second towers (see horizontal beams in annotated figure B), perpendicular to the primary fluid transmission direction (some horizontal beams are disposed perpendicular to primary fluid transmission direction / transport path (see annotated figure A above)).

Regarding claim 20, Simmons discloses an apparatus for supporting one or more pipes (Fig. 1, pipe-support system 20 supporting pipes in levels), comprising: a first tower, and a second tower (see annotated figure B above), each tower including four vertical columns connected by a closed beam assembly includinq a pair of transverse beams and a pair of lonqitudinal beams (closed beam assembly is the 4 I beams combined, in which two of I-beams are in transverse direction, and two of I-beams are in longitudinal direction in annotated figure A above) via biaxial moment connection collars (see annotated figure B above), the closed beam assembly 5forming a first pipe support tier along a primary pipe support axis spanning both of the first and second towers (see annotated figure B above), 

However, Simmons fails to disclose wherein none of the columns in the first tower is connected to a column of the second tower by a biaxial moment connecting collar, and none of the beams in each closed beam assembly are interconnected by a horizontal beam. 

However, Conxtech 2012 video and Conxtech 2014 video combined together at least implicitly or inherently teach wherein none of the columns in the first tower is connected to a column of the second tower by a biaxial moment connecting collar, and none of the beams in each closed beam assembly are interconnected by a horizontal beam (each stand-alone tower of Conxtech 2012 and 2014 videos are independently and distinctly supported without any biaxial moment connecting collar, nor any horizontal connecting beam to any potential adjacent tower erected next to the tower shown). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons by Conxtech 2012 and 2014 videos based on the same rationales as previously discussed for claims 1 and 10 above, thereby omitted herein for brevity. 

Regarding claim 21, Simmons fails to disclose wherein each of the four vertical columns is a rectangular corner column having a first pair of next-adjacent tower connecting end faces and a second pair of next-adjacent terminal end faces.

However, Conxtech 2012 video teaches wherein each of the four vertical columns is a rectangular corner column having a first pair of next-adjacent tower connecting end faces and a second pair of next-adjacent terminal end faces (Conxtech 2012 video at 0:38 shows a pair of adjacent terminal end faces for each of vertical column; and at 1:50 to 1:55 shows tower connecting end faces being bolted to moment connection collar at a vertical column). 

Regarding claim 22, Simmons fails to disclose wherein each biaxial moment connection collar is a dead-end collar, which is configured to be connected to beams on only two sides. 

However, Conxtech 2012 video teaches wherein each biaxial moment connection collar is a dead-end collar, which is configured to be connected to beams on only two sides (Conxtech 2012 video at 0:38 shows a moment connection collar for mounting to a vertical column, with a pair of adjacent terminal end faces serving as dead-end). 

Regarding claim 25, Simmons fails to disclose further comprising four dead-end nodes, each formed between one of the transverse beams, one of the longitudinal beams, and one of the vertical columns.  
However, Conxtech 2012 video teaches further comprising four dead-end nodes, each formed between one of the transverse beams, one of the longitudinal beams, and one of the vertical columns (screen capture D above shows at least 6 dead-end nodes formed between the I-beams and each of vertical columns at the biaxial moment collar). 

Regarding claim 26, Simmons alone fails to disclose wherein the beams in each closed beam assembly are interconnected only by one or more pipes or cables.

However, Simmons as modified by Conxtech 2012 video or Conxtech 2014 video teach wherein the beams in each closed beam assembly are interconnected only by one or more pipes or cables  (Simmons: Fig. 1 and annotated figure A above, pipes interconnected beams between tower modules, meanwhile, Conxtech 2012 and 2014 videos teach the closed beam assembly comprising of exactly four vertical columns, with i-beams). 

Regarding claims 21, 22, 25 and 26, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons by Conxtech 2012 and 2014 videos based on the same rationales as previously discussed for claims 1, 10 and 20 above, thereby omitted herein for brevity. 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20140202795, hereinafter referred to as “Simmons”), in view of Conxtech portable tower 2012 youtube video dated Feb 03, 2012, hereinafter referred to as “Conxtech 2012 video”), and further in view of “The portable tower” 2014 youtube video produced by Victoria Raiser dated July 09, 2014, hereinafter referred to as “Conxtech 2014 video”), and further in view of Yu (US 20180245329, hereinafter referred to as “Yu”).

Regarding claim 7, Simmons, and Conxtech 2012 video and Conxtech 2014 video, singularly or in any combination, fails to disclose, teach or suggest wherein the four vertical columns are lower corner columns of a first rack section, further comprising: a second rack section extending upward from the first rack section, including four upper corner columns mounted respectively on upper ends of the lower corner columns, 5wherein the upper corner columns have smaller cross-sectional diameters than the lower corner columns. 

However, Yu teaches wherein the four vertical columns are lower corner columns of a first rack section ([0122], lower column; [0149], Figs 11A, 11B, corner (vertical) column comprising of upper and lower columns 20; although only one vertical column is shown, nevertheless, referring to MPEP 2144.04, common legal precedents established supporting rationales of obviousness including duplication of parts, i.e. going from one vertical column to four vertical columns, and rearrangement of parts, i.e. placement of one vertical column at each corner, are considered obvious design choice ; [0131]: only assembly method of a minimum unit is shown, but assembling method of other similar thereof can be repeated likewise), further comprising: a second rack section extending upward from the first rack section ([0138] connecting columns 20 to beam-column connecting sleeve 10; Figs 6A and 6B: upper column of smaller width and lower column of higher width), including four upper corner columns mounted respectively on upper ends of the lower corner columns ([0149] and Figs 11A and 11B, corner columns 20; see also [0131] for repeat of assembly of other columns), 5wherein the upper corner columns have smaller cross-sectional diameters than the lower corner columns (Figures 6A and 6B, and [0138]: upper column is relatively smaller than the lower column as shown in Figs 6A through 6B, connecting columns 20 to beam-column connecting sleeve 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Simmons by Yu based on the rationale expressly disclose in [0139] of Yu that the configuration of Figs 6A and 6B improves upon the reliability of the transfer of force between the joint sleeves. In addition, adoption of Yu to modify Simmons also improves upon modularity of the columns because Simmons teaches of using only one column for the entire predetermined height, whereas Yu allows for a tall column to be broken up in multiple shorter sections of different diameter/sizes to be joined together.

Claim(s) 12-14, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20140202795, hereinafter referred to as “Simmons”) in view of Conxtech portable tower 2012 youtube video dated Feb 03, 2012, hereinafter referred to as “Conxtech 2012 video”), and further in view of “The portable tower” 2014 youtube video produced by Victoria Raiser dated July 09, 2014, hereinafter referred to as “Conxtech 2014 video”), and further in view of Conxtech ConX® modular pipe rack 2015 catalog, 26 pages (hereinafter referred to as “Conx”). 

Regarding claim 12, Simmons alongside Conxtech 2012 and 2014 videos fails to disclose wherein the second pipe support tier is at least six feet above the first pipe support tier.   

However, Conx teaches wherein the second pipe support tier is at least six feet above the first pipe support tier (Conx modular pipe rack 2015, pages 19-21, height between two adjacent pipe support tiers are designated as 6 feet).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Conx and Simmons based on the rationale that Simmons and Conx belong to the same field of endeavor of pipe rack systems of the same assignee/company, namely ConXtech, Inc. Meanwhile, because Conx has much more detailed product-related information (26 pages) than Simmons, it would be logical for one having ordinary skill in the art before the effective filing date of the claimed invention to obtain such product literature of Conx as well as any other related product literatures for pipe rack systems in view of Simmons. 

Regarding claim 13, Simmons alongside Conxtech 2012 and 2014 videos fails to disclose further comprising: 5an auxiliary horizontal beam spanning one of the four vertical columns of the first tower and one of the four vertical columns of the second tower, wherein the auxiliary horizontal beam is connected to the vertical columns by gravity catch devices. However, Conx teaches further comprising: 5an auxiliary horizontal beam spanning one of the four vertical columns of the first tower and one of the four vertical columns of the second tower, wherein the auxiliary horizontal beam is connected to the vertical columns by gravity catch devices (page 10: one of Pipe Support Beam Gravity (BGG) 2 located between two towers connected by gravity catches; see gravity connection in page 4).

Regarding claim 14, Simmons alongside Conxtech 2012 and 2014 videos fails to disclose wherein the auxiliary horizontal beam is 10positioned between the first pipe support tier and the second pipe support tier.   However, Conx teaches wherein the auxiliary horizontal beam is 10positioned between the first pipe support tier and the second pipe support tier (page 21, gravity beam with gravity connection is between two pipe support tiers).

Regarding claim 19, Simmons alongside Conxtech 2012 and 2014 videos fails to disclose further comprising: a cable, each column having an upper section, the cable connecting upper sections of at least two of the vertical columns of the first tower. However, Conx teaches further comprising: a cable, each column having an upper section, the cable connecting upper sections of at least two of the vertical columns of the first tower (page 20: pipe rack cable trays with cables, right hand drawing showing cables in cable trays at upper sections of columns of tower).
Regarding claim 23, Simmons fails to disclose wherein each biaxial moment connection collar includes a pair of beam end connecting flange assemblies, and a pair of beam end non-connecting flange assemblies.  

However, Conxtech 2012 video teaches wherein each biaxial moment connection collar includes a pair of beam end connecting flange assemblies, and a pair of beam end non-connecting flange assemblies (Conxtech 2012 video at 0:38 shows a moment connection collar for mounting to a vertical column, with a pair of non-connecting flanges on each face).  

Meanwhile, Conx teaches wherein each biaxial moment connection collar includes a pair of beam end connecting flange assemblies (page 4, ConXL 400 has a pair of beam end connecting flanges for each face).              

Regarding claim 24, Simmons fails to disclose wherein each biaxial moment connecting collar circumferentially surrounds a respective one of the vertical columns.  
However, Conx teaches wherein each biaxial moment connecting collar circumferentially surrounds a respective one of the vertical columns (Page 3, lines 9-10: “Beams are lowered and locked around the four sides of a square column resulting in a robust bi-axial moment “collar””, see also page 5, biaxial moment connecting collar go around vertical column). 

Regarding claims 13, 14, 19, 23 and 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Conx and Simmons based on same rationales as previously discussed for claim 12, thereby omitted herein for brevity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on Zavitz (US 9032677) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Zavitz (US 9032677) discloses a pipe rack system with multiple separate and distinct tower sections working together to support long pipes.  Simmons (US 7021020) discloses moment collar for connecting beams to a vertical column.  Boyd (US 20190249409) discloses a full moment connection collar with flange and corner components for attaching beams to a vertical column. Houghton US 20180094420 discloses a biaxial moment resisting column assembly. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632